             Case 7:93-mj-00909-MRG Document 3 Filed 11/13/20 Page 1 of 1


 UNITED STATES DISTRICT COURT                                   "lj


 SOUTHERN DISTRICT OF NEW YORK                                  ~     ORIGINAL

 UNITED STATES OF AMERICA,
                                                         Case No.: 93 MJ 00909          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

          Reinaldo Pastrana


                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




                                                           Hon.      in R. Goldberg,
                                                           United States Magistrate Judge




Dated:          13     day of_N_o_ve_m_b_e_r_ _ _ __, 2 0 ~
               Poughkeepsie, New York
